The opinion of the court was delivered by
Manning, C. J.
The defendant is sued herein for $4,643.06 with interest, being the amount of scrip or certificates of indebtedness, issued to him and to others, of whom he is the assignee, for work done by him and by others on the levees. It is conceded by the plaintiff that the evidence will not warrant a judgment for more than $1,449.47. The defendant contests the whole claim.
One of the grounds of defence is that the police jury, in creating the debt, did not provide the means of paying it. The plaintiff admits that such is the fact, but insists that the act of 1829 dispenses this parish from the necessity of providing for the payment of a levee debt when it is contracted. Sec. 52 of the act referred to exempts the parishes of Concordia and Ouachita from its operation, and proceeds to enact that the police juries of those parishes shall have plenary and unlimited power to make such enactments with regard to roads and levees within their respective limits, as may be deemed necessary and proper by them, including the power to authorize the assessment and collection of any taxes which they may deem necessary on the private land claims within, ■any levee district established by them to cover the expenses of leveeing any public land included in such district, or other necessary work or expense, authorized by their ordinances. Sess. Acts 1829, p. 102. The prohibition of contracting a debt without providing for its payment is of a later date. Sess. Acts 1853, p. 234, now sec. 2786 Rev. Stats.
The two laws are not inconsistent. The parish may have plenary power to make enactments for levees, and to incur any expense for their construction or repairs, and still be bound to provide for the payment of a debt thus incurred simultaneous with incurring it. The plaintiff’s counsel suggests that public policy requires the allowance of some latitude in this matter, for it cannot be expected or intended that when there is danger of a crevasse, the police jury of a parish must be convened and the repair or strengthening of a levee be ordered, and means provided for paying for the work, before any thing can be done for the public safety. We might meet this appeal for the public welfare by ■saying that the legislature of a State, that is subject to inundations from defective levees, must be supposed to have foreseen such events, and made all the provision for them it deemed necessary, and if it is inade*395quate the remedy must be supplied by that department of the government. But it can scarcely be doubted, if a sudden emergency required work to be done and it was done, the police jury would acknowledge indebtedness for it, and could in the same ordinance provide for its payment. That police juries must provide for paying debts when they create them has been decided as often as the question has been presented. Benham v. Carroll parish, 28 Ann. 343 and cases there cited. Smith v. Madison, 30 Ann. 461. Police Jury v. Britton, 15 Wall. 566.
Judgment affirmed.